Citation Nr: 0304496	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed on a direct basis and as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969, including service in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
regional office (RO) which denied service connection for 
peripheral neuropathy.  The Board remanded the case for 
additional development in June 2001.  The Board also granted 
a claim of entitlement to service connection for residuals of 
a pineal tumor.  The development requested in the Board's 
remand has since been completed, and the case is now before 
the Board for further appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Peripheral neuropathy was not present in service or 
within a year after separation from service.  

3.  The veteran does not currently have generalized chronic 
peripheral neuropathy, and there is no credible evidence of 
acute or subacute peripheral neuropathy, or any other 
disorder recognized by the VA as causally related to exposure 
to herbicide agents used in Vietnam.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in April 2002, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs, including the regulations implementing the 
VCAA which were set forth in an SSOC dated in November 2002.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

A note associated with 38 C.F.R. § 3.309(e) provides that the 
term acute and subacute peripheral neuropathy  means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran, through his representative, contends that he is 
entitled to service-connection for peripheral neuropathy, as 
he believes that he developed that disability as a result of 
inservice Agent Orange exposure.  During a hearing held at 
the RO in June 1998, the veteran indicated his disagreement 
with a decision which had denied service connection for 
peripheral neuropathy.  

The veteran's service medical records do not contain any 
references to peripheral neuropathy.  The report of a medical 
history given by the veteran in August 1969 for the purpose 
of his separation from service shows that he did not report 
any complaints suggestive of peripheral neuropathy.  
Similarly, the report of a medical examination conducted for 
the purpose of the veteran's separation from service shows 
that clinical evaluations of his upper extremities, lower 
extremities, and neurological features were normal. 

There is no evidence of an organic disease of the nervous 
system within a year after separation from service.  In fact, 
there is no medical evidence whatsoever from within one year 
after the veteran's separation from service.  Records from 
shortly after the one year period of time contain references 
to a pineal tumor for which the veteran has already 
established service connection, but the records are negative 
for references to peripheral neuropathy.  

The earliest (and the only) medical evidence suggesting the 
presence of peripheral neuropathy is a letter dated in 
September 1997 from Mian M. Tahir, M.D.  In the letter, he 
stated that:

The peripheral nerves are a continuation of the 
same axon which arrives from the cerebral cortex.  
They travel through the brain, spinal cord, and 
then become the peripheral nerves.  Peripheral 
nerves are not a separate entity.  Any drug, 
poison, or any agent which can affect the axons in 
the brain will also affect the peripheral nerves in 
the body.  Agent Orange affected the same axons in 
this man.  This gives rise to acute, subacute, and 
chronic peripheral neuropathy, and the same axons 
in the brain.  The effect on the brain was so 
predominant, that the effect on the peripheral 
nerves was ignored and full attention was paid to 
the effect which showed up on the nerves before 
they become the peripheral nerves.

To the extent that this letter is meant to indicate that the 
veteran has symptoms or examination findings which warrant a 
diagnosis of peripheral neuropathy, the Board notes the 
doctor did not provide an explanation for that conclusion.  
The letter does not indicate any examination findings which 
would warrant such a diagnosis.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  

None of the other medical evidence which is of record 
contains a diagnosis of peripheral neuropathy.  The veteran's 
treatment records, including records from Dr. Tahir, do not 
contain such a diagnosis.  All VA examination reports, 
including a brain examination conducted in March 1996, an 
Agent Orange examination conducted in March 1996, a mental 
disorders examination conducted in February 2000, a 
neuropsychology service consultation conducted in March 2000, 
a brain and spinal cord examination conducted in April 2000, 
and a peripheral nerves examination conducted in November 
2002, are negative for a diagnosis of peripheral neuropathy.  

The Board notes that the November 2002 peripheral nerves 
examination was specifically requested for the purpose of 
determining whether the veteran has peripheral neuropathy, 
and if so, the etiology of the disorder.  The examination 
report shows that the veteran reported symptoms of 
disequilibrium ever since having a pineal tumor removed.  He 
also described having numbness and tingling in his right toes 
ever since he had a vein stripping operation.  Since then he 
had some leg swelling, pain and cramping in his calf, and 
numbness and tingling in his toes every time he walks.  He 
had no symptoms in his left leg or in his hands.  He denied 
any causalgia.  The examiner noted that after reviewing the 
veteran's medical file and claims file he found no evidence 
that the veteran had undergone nerve conduction studies.  On 
examination, the veteran was awake, alert, and oriented.  
There was limitation of upgaze and loss of accommodation 
reflex.  There was mild dysarthria.  Facial excursion was 
full.  Tone was increased in both upper and lower 
extremities.  Motor power was normal.  There was no weakness 
of extensor hallucis longus.  Reflexes were quite brisk at 
all sites with plantar extensor responses bilaterally.  There 
was no sensory loss to pinprick, temperature, vibratory 
sensation in either foot.  Gait was wide based.  

The impression was (1) There is no clinical evidence on 
examination today of a generalized peripheral neuropathy; and 
(2) Focal paresthetic symptoms began after vein stripping 
operation on the right, and are associated with some cramping 
of the right calf and toes which may imply a vascular 
insufficiency, either venous or arterial, as the cause of his 
sensory symptoms.  Again there is no clinical evidence on 
examination that he is suffering from peripheral nerve 
disorder.  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  The evidence does not 
reflect that he has acute or subacute peripheral neuropathy, 
or any other disease which warrants service connection on a 
presumptive basis for exposure to Agent Orange under 38 
C.F.R. § 3.309.  Moreover, the claim must be denied on a 
direct basis.  Peripheral neuropathy was not present in 
service or within a year after separation from service, and 
the veteran does not currently have generalized peripheral 
neuropathy.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
The Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, there is no evidence of acute or subacute 
peripheral neuropathy or any other disorder recognized by VA 
as causally related to exposure to herbicide agents used in 
Vietnam, and the veteran does not currently have generalized 
peripheral neuropathy.  Accordingly, the Board finds 
peripheral neuropathy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.





ORDER

Service connection peripheral neuropathy is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

